                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-06483-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY
                                                 v.                                          ACTION SHOULD NOT BE
                                  10
                                                                                             DISMISSED
                                  11     PENTA ENTERPRISES LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Scott Johnson filed the present action on October 24, 2018. Dkt. No. 1. Pursuant

                                  14   to the Court’s order granting in part and denying in part the parties’ stipulated request to extend

                                  15   the joint site inspection deadline, the parties’ last day to conduct a joint site inspection was March

                                  16   21, 2019, and Mr. Johnson’s last day to file a notice of need for mediation was April 11, 2019.

                                  17   Dkt. No. 15. Mr. Johnson did not file a notice of need for mediation, nor did he seek relief from

                                  18   the April 11 deadline.

                                  19          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  20   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  21   (1962). Mr. Johnson is directed to file a written response to this order by April 16, 2019 and to

                                  22   appear before the Court on April 23, 2019 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280 South

                                  23   First Street, San Jose, California 95113 and show cause why this action should not be dismissed

                                  24   without prejudice for failure to prosecute.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 12, 2019

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
